Citation Nr: 1338963	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  08-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  

This matter was previously before the Board in December 2011, at which time the Board expanded the issue of service connection for PTSD to that listed on the title page of this decision and remanded the claim for further development.  As will be discussed below, this matter must be once again remanded for further development.  

The issue of service connection for hypertension, to include as secondary to PTSD, was raised by the Veteran's representative in his December 2011 written argument and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This was noted by the Board in its prior remand.  It does not appear that any additional action was taken with regard to this issue.  Therefore, the Board does not have jurisdiction over it and it is once again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Board remanded this matter for further development, to include providing a new VCAA letter with regard to the newly expanded issue and to afford the Veteran a VA examination to determine the etiology of any current psychiatric disorder and its relationship, if any, to the Veteran's period of service.  

In conjunction with the Board remand, the Veteran was sent the requested VCAA letter in January 2012 and was also scheduled for a VA examination in January 2012.  While the letters were not returned as undeliverable, it appears that they were sent to an address which was different than that to where the prior Board remand had been sent.  The Veteran did not respond to the VCAA letter and did not appear for the scheduled VA examination.  In February 2012 (although mistakenly dated in 2011) a Supplemental Statement of the case was sent to the Veteran and his representative, with the same address being used for the Veteran that had been used when sending the above noted VCAA letter and the scheduling of the VA examination letter.  In February 2012, a request for waiver of the thirty day waiting period was received from the Veteran's representative.  There was no response received from the Veteran.  

In March 2013, a statement in support of claim was received from the Veteran inquiring as to the status of his appeal.  He indicated that he had not received any correspondence from VA since the December 2011 remand.  He also stated that he was informing VA of his new mailing address.  

In an April 2013 transmittal from the Veteran's local representative to the Board, it was indicated that the Veteran failed to report for the examination most likely as a result of the notice being sent to the wrong address.  The local representative requested an update to the Veteran's new residential address for future correspondence and that the Veteran be rescheduled for a VA examination as he was willing to report for the examination.  

In his October 2013 written argument, the Veteran's national representative noted the discrepancy in the addresses which were used in the Board remand and subsequent notifications and stated that the matter should be granted on the merits or in the alternative remanded for actions consistent with prior remand, with the Veteran being given adequate notice at the proper address.  

The Board notes the discrepancy on the mailing addresses used at the time of the December 2011 Board remand and in subsequent mailings by VA.  The Board further observes that the Veteran has now supplied a new address for all further correspondence.  The Board also notes that while the VCAA letter, the notice of the scheduling for the VA examination, and the most recent SSOC were not returned as undeliverable, the Veteran, in his March 2013 statement in support of claim specifically indicated that he had not received any further correspondence from VA following the December 2011 Board remand.  

Given the foregoing, the matter should once again be remanded with the actions requested in the prior remand being once again attempted with notification being sent to the Veteran at his newly supplied address.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative, explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  In particular, ask to Veteran to identify the time periods associated with any claimed stressor event.  All responses should be associated with the claims file. 

2.  Following completion of (1) above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder found. 

All tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A multi-axial diagnosis should be rendered.  The Veteran's claim file and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.  For each psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder is etiologically related to the Veteran's period of active service.  If not, is it at least as likely as not that any service-connected disorder caused or aggravated (permanently worsened) any current psychiatric disorder? 

If a diagnosis of PTSD is deemed appropriate, the examiner should explain how the diagnostic criteria are met, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In particular, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater) that: (1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (2) the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor. 

The examiner should set forth all examination findings, together with the complete rationale for any opinions expressed. 

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible, including a check of the Veteran's address) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

